AMENDED OPINION
PER CURIAM.
By entertaining further proceedings herein and entering its order of August 15, 1991, the trial court has unlawfully departed from the specific direction of this court, contained in our opinion of August 9, 1991, that
the trial court is directed to require forthwith compliance with the custody provision of the judgment of September 22, 1989, and the supplementary order of April 26, 1991.
Kahn v. Cooper, 583 So.2d 437 (Fla. 3d DCA 1991). Accordingly, certiorari is granted and the order of August 15, 1991, is quashed. Wattman v. Prime Motor *1117Inns Inc., 461 So.2d 120 (Fla. 3d DCA 1984), pet. for review denied, 472 So.2d 1182 (Fla.1985); Dow Corning Corp. v. Garner, 452 So.2d 1 (Fla. 4th DCA 1984); Jones v. Knuck, 388 So.2d 328 (Fla. 3d DCA 1980).
Upon any further refusal or delay of the trial court in adhering to the mandate and direction of this court, we will ourselves enter the order required, Petition of Vermeulen, 122 So.2d 318 (Fla. 1st DCA 1960), and entertain such other further proceedings as may be appropriate. See State ex rel. Schwartz v. Lantz, 440 So.2d 446 (Fla. 3d DCA 1983), pet. for review dismissed, 447 So.2d 887 (Fla.1984).
No motion for rehearing will be entertained.